Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu. Niu (US 2005/0002850) teaches forming oxidized carbon nanotube surfaces from wet or gas phase oxidizing agents or can be filtered into a liquid medium (See Examples and claims (i.e. claim 28)). The CNTs can be in a liquid medium that oxidizes them (See Examples particularly Example 2). Niu teaches exposing CNTs to “conditions sufficient” to oxidize including application heat and pressures are applied to the CNTs (and then necessarily removal of that pressure or depressurization) in a manner substantially similar to that claimed (See Examples). Therefore, it would have been obvious to provide depressurization steps as claimed, adjusting known variables in order to oxidize the carbon nanotubes.  
The oxidizing agents can be the same as those claimed, such as Ozone (See Examples and claims).  

Niu teaches Nitric acid oxidation agent (See [0021]).  
Regarding claim 2, Niu specifically teaches controlling the partial pressure of the CNTs and therefore it would have been obvious to provide the pressures of claim 2 as a result effective variable dependent upon the desired oxidation levels. 
Regarding claims to processing times, Niu teaches a variety of processing pressures temperatures and time ranges that would be obvious to optimize dependent upon the final desired properties using the teachings of the art.  
The art would be expected to have the same properties including the claimed curve values given substantially identical processing and oxygen content. 


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hata (US 2008/0318049).
Niu may not disclose the claimed surface area. 
Hata teaches forming CNTs in solution (See Examples and claims, particularly 142).
Hata teaches oxidizing CNTs with acids, ozone and water vapor as oxidation agents (See [0210, 0230]).  
The CNTs may possess overlapping oxygen content (See 
The CNTs can have specific ranges of surface areas dependent upon the oxidation (See examples and claims). It would have been obvious to one of ordinary skill to 
The combined art would be expected to have the same properties including the claimed curve values given substantially identical processing and oxygen content. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783